Citation Nr: 0127086	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  98-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed to be due to exposure to ionizing radiation.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed to be due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1956 to December 1957, and in the Army from June 1958 to 
December 1974.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which denied service connection 
for hypothyroidism, claimed to be due to exposure to ionizing 
radiation, and from an October 1999 RO decision which denied 
service connection for peripheral neuropathy, claimed to be 
due to exposure to herbicides.

In June 1998, the veteran had an RO hearing on the 
hypothyroidism claim.  In August 2001, he had a Board 
videoconference hearing on both the hypothyroidism and 
peripheral neuropathy claims.


REMAND

The medical evidence currently of record does not show 
hypothyroidism or peripheral neuropathy until many years 
after serivce.  The veteran maintains that his hypothyroidism 
is due to exposure to radiation while performing service 
duties as a nuclear power plant worker.  He asserts that his 
peripheral neuropathy is due to exposure to Agent Orange or 
other herbicides which he says were used in an area of Panama 
where he was stationed in service.  He had no service in 
Vietnam.

The Board finds that there is a further VA duty to assist the 
veteran in developing facts pertinent to his service 
connection claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

During the course of the appeal, the veteran related that he 
had been awarded disability benefits from the Social Security 
Administration (SSA), partly due to hypothyroidism and 
peripheral neuropathy.  The VA claims file contains a 
December 1998 notice letter from the SSA to the veteran, as 
well as an attachment listing medical records considered.  
The medical records considered by the SSA in awarding 
benefits may be relevant to the VA claims and should be 
secured.  The VA claims folder also suggests there may be a 
number of other post-service medical records, yet to be 
submitted, concerning treatment for hypothyroidism and 
peripheral neuropathy, and an effort should be made to secure 
such records.

Accordingly, the case is remanded for the following: 

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, as well as copies of all 
related SSA decisions.

2.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him since service for 
hypothyroidism and peripheral neuropathy.  
After obtaining any necessary release 
forms, the RO should attempt to obtain 
copies of the related medical records.

3.  Thereafter, the RO should review the 
claims for service connection for 
hypothyroidism and peripheral neuropathy.  
If the claims are denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




